                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                          FORT MYERS DIVISION

ADVANCED SCREENWORKS, LLC, a
Nevada   limited   liability
company,

             Plaintiff,

v.                                 Case No:   2:19-cv-758-FtM-29MRM

PAUL C. MOSHER, individually
and GOLD STAR VENTURES, LLC,
a Florida limited liability
company,

            Defendants.



                             OPINION AND ORDER

       This matter comes before the Court on review of defendant’s

Motion to Dismiss (Doc. #27) filed on January 22, 2020.      Plaintiff

filed a Response in Opposition (Doc. #29) on February 5, 2020.

For the reasons that follow, the motion is granted in part and

denied in part.

                                    I.

     A. Factual Background

       According to the First Amended Complaint, non-parties Brian

Hughes and Brian Jones obtained U.S. Patent No. 8,146,647 (“‘647

Patent”) in April 2012 for a “Screen Clipping System and Clips

Therefor.”    (Doc. #26, ¶ 9; Doc. #26-2, p. 22.)     The ‘647 Patent,

which contains three claims, was assigned to plaintiff Advanced
Screenworks, LLC, a Nevada limited liability company that sells

products   relating   to   the   “speedy   and   efficient   screening   of

windows, doors, pool cages, and patios.”         (Doc. #26, ¶¶ 1, 10-12;

Doc. #26-3, p. 29.)    Plaintiff utilizes the ‘647 Patent as part of

its Lifestyle Screens product line, which is sold via dealers.

(Doc. #26, ¶ 13.)

     As alleged in the First Amended Complaint, defendant Paul

Mosher, d/b/a Gold Star Ventures, LLC, purchased a package of

plaintiff’s screen clips in September 2017 and thereafter began

infringing on the ‘647 Patent by

     making, using, offering to sell, and selling products,
     methods, and apparatuses for the screening of windows,
     doors, pool cages, and patios, including Mosher’s
     “Screening Buddy Dual Purpose Screen Retainer System” .
     . . which comes within the scope of the [‘647 Patent]
     without authority or license from [plaintiff].

(Doc. #26, ¶¶ 2, 15-16.)         In October 2019, plaintiff notified

Mosher of the alleged infringement, but he has continued to sell

the product.   (Doc. #26, ¶¶ 26-28; Doc. #26-6, p. 35.)

  B. Procedural Background

     Plaintiff initiated this matter in October 2019 by filing a

Complaint for Patent Infringement.         (Doc. #1.)   In December 2019,

Mosher filed a Motion to Dismiss, arguing the Complaint failed to

articulate any factual basis for an infringement claim.             (Doc.

#18, p. 3.)    The Court granted the motion in part, finding it

unnecessary to address Mosher’s argument because the Complaint




                                     2
constituted an improper shotgun pleading.            (Doc. #25, pp. 5-6.)

Accordingly, the Complaint was dismissed without prejudice to

filing an amended complaint.         (Id. p. 7.)

     On   January   8,    2020,     plaintiff   filed    its    First    Amended

Complaint for Patent Infringement, alleging the following three

counts:   (1)   direct     patent    infringement;      (2)    induced   patent

infringement; and (3) contributory patent infringement.                   (Doc.

#26, pp. 8-14.)     The First Amended Complaint alleges Mosher has

infringed on “at least claims 1, 2, and 3 of the ‘647 Patent.”

(Id. ¶¶ 38, 50, 63.)      Attached to the First Amended Complaint are,

inter alia, screenshots of the Screening Buddy website and copies

of the ‘647 Patent with diagrams and descriptions.               (Doc. #26-1,

pp. 15-20; Doc. #26-2, pp. 21-27.)           As relief, plaintiff requests

both monetary damages and injunctive relief.            (Doc. #26, ¶ 72.)

     On January 22, 2020, Mosher filed the Motion to Dismiss now

before the Court.        (Doc. #27.)       Mosher argues the First Amended

Complaint should be dismissed because “there is no plausible

factual allegation in the First Amended Complaint that the Accused

Products have some very particular and narrow claim limitations

found in the independent claims” of the ‘647 Patent.              (Id. p. 1.)

Additionally, Mosher seeks to have the First Amended Complaint

dismissed with prejudice, “as Plaintiff will once again be unable

to cure said deficiencies with an amended pleading.”              (Id. p. 12.)




                                       3
                                   II.

  A. Legal Standards

       In light of the abrogation of Form 18 of the Federal Rules of

Civil Procedure, a complaint alleging patent infringement must

comply with Iqbal and Twombly to state a claim under Rule 12(b)(6).

Thermolife Int’l, LLC v. Vitamin Shoppe, Inc., 2016 WL 6678525, *2

(S.D. Fla. June 2, 2016).     Under Federal Rule of Civil Procedure

8(a)(2), a complaint must contain a “short and plain statement of

the claim showing that the pleader is entitled to relief.”            This

obligation “requires more than labels and conclusions, and a

formulaic recitation of the elements of a cause of action will not

do.”     Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)

(citation omitted).    To survive dismissal, the factual allegations

must be “plausible” and “must be enough to raise a right to relief

above the speculative level.”       Id. at 555; see also Edwards v.

Prime Inc., 602 F.3d 1276, 1291 (11th Cir. 2010).          This requires

“more    than   an   unadorned,    the-defendant-unlawfully-harmed-me

accusation.”     Ashcroft   v.    Iqbal,   556   U.S.   662,   678   (2009)

(citations omitted).

       In deciding a Rule 12(b)(6) motion to dismiss, the Court must

accept all factual allegations in a complaint as true and take

them in the light most favorable to plaintiff, Erickson v. Pardus,

551 U.S. 89 (2007), but “[l]egal conclusions without adequate

factual support are entitled to no assumption of truth,” Mamani v.



                                    4
Berzain, 654 F.3d 1148, 1153 (11th Cir. 2011) (citations omitted).

“Threadbare         recitals   of    the    elements       of   a    cause    of     action,

supported by mere conclusory statements, do not suffice.”                            Iqbal,

556 U.S. at 678.          Factual allegations that are merely consistent

with    a    defendant’s       liability      fall    short         of    being    facially

plausible.         Chaparro v. Carnival Corp., 693 F.3d 1333, 1337 (11th

Cir. 2012) (citations omitted).              Thus, the Court engages in a two-

step approach: “When there are well-pleaded factual allegations,

a court should assume their veracity and then determine whether

they plausibly give rise to an entitlement to relief.”                            Iqbal, 556

U.S. at 679.

  B. Analysis

       Section 271 of Title 35 creates liability for three types of

patent      infringement:       (1)    direct        infringement,           (2)     induced

infringement, and (3) contributory infringement.                          Commil USA, LLC

v. Cisco Sys., Inc., 135 S.Ct. 1920, 1926 (2015).                           Under Section

271(a), direct infringement occurs when “whoever without authority

makes, uses, offers to sell, or sells any patented invention,

within the United States or imports into the United States any

patented         invention   during   the     term    of    the      patent       therefor.”

Section 271(b) addresses induced infringement and provides that

“[w]hoever actively induces infringement of a patent shall be

liable      as    an   infringer.”         Finally,    Section           271(c)    addresses




                                             5
contributory infringement, which occurs if a party sells or offers

to sell

     a component of a patented machine, manufacture,
     combination or composition, or a material or apparatus
     for use in practicing a patented process, constituting
     a material part of the invention, knowing the same to be
     especially made or especially adapted for use in an
     infringement of such patent, and not a staple article or
     commodity   of   commerce   suitable   for   substantial
     noninfringing use[.]

      Mosher’s motion seeks dismissal of each infringement claim

with prejudice due to alleged pleading deficiencies.     The Court

will address these arguments in turn.

     1.   Direct Infringement

     To state a claim for direct infringement, a complaint must

include five factual assertions: (1) ownership of the patent; (2)

name of each defendant; (3) cite the patent allegedly infringed;

(4) state how the defendant allegedly infringes; and (5) point to

the sections of the patent law invoked.       WhereverTV, Inc. v.

Comcast Cable Commc’ns, LLC, 2019 WL 718576, *3 (M.D. Fla. Feb.

20, 2019) (citing Hall v. Bed Bath & Beyond, Inc., 705 F.3d 1357,

1362 (Fed. Cir. 2013)).   “Plaintiff need not prove its case at the

pleading stage, but need only place the potential infringer on

notice of what activity it is accused of infringing.”   Id. (citing

Nalco Co. v. Chem-Mod, LLC, 883 F.3d 1337, 1350 (Fed. Cir. 2018)).

     In Count I of the First Amended Complaint, plaintiff alleges

Mosher “has directly infringed at least claims 1, 2, and 3 of the




                                 6
‘647 Patent” by “among other things, making, using, offering to

sell, and selling, in the United States and without license, a

‘screen clipping system’ for the screening of windows, doors, pool

cages, and patios, including the Screening Buddy.”     (Doc. #26, ¶

38.)    In the motion, Mosher argues Count I is inadequately pled

because it “does not provide any sort of factual analysis, nor a

comparable element-by-element chart detailing how the [Screening

Buddy] include[s] each and every limitation within the independent

claims of the ‘647 Patent.”   (Doc. #27, pp. 5-6.)   Having reviewed

the allegations in the First Amended Complaint, along with the

attachments provided, the Court agrees with Mosher that Count I is

insufficiently pled.

       An allegation of direct patent infringement is “insufficient

under Twombly and Iqbal if it simply recites some of the elements

of a representative claim and then describes generally how an

accused product operates, without specifically tying the operation

to any asserted claim or addressing all of the claim requirements.”

Blue Water Innovations, LLC v. Fettig, 2019 WL 1904589, *2 (S.D.

Fla. Mar. 8, 2019) (citation omitted).     Here, the First Amended

Complaint describes the three claims of the ‘647 Patent and then

alleges the Screening Buddy System directly infringes “at least

claims 1, 2, and 3 of the ‘647 Patent.”   (Doc. #26, ¶¶ 23-25, 38.)

However, the First Amended Complaint fails to describe how the

Screening Buddy System infringes on any of the elements of these



                                  7
claims, and therefore is insufficient to give Mosher fair notice.

See id. (dismissing complaint which failed to name a single claim

in the patents, “let alone describe how the Defendants’ product

infringes on any of the elements of these claims”); Glob. Tech

Led, LLC v. Every Watt Matters, LLC, 2016 WL 6682015, *3 (S.D.

Fla. May 19, 2016) (“Although Plaintiff’s allegations ‘generally

describe’ the Accused Products and refer to the ‘424 patent claims

. . ., Plaintiff does not sufficiently tie any specific operation

to a patent claim, relying instead on the ‘bare assertion’ that

Defendants   infringe    through    the    ‘making,   using,    selling,   or

offering   for   sale,   one   or   more   of   the   Accused   Products.’”

(citations omitted)); cf. Disc Disease Sols. Inc. v. VGH Sols.,

Inc., 888 F.3d 1256, 1260 (Fed. Cir. 2018) (finding complaint’s

allegations sufficient under Iqbal/Twombly because the complaint,

inter alia, “alleged that the accused produces meet ‘each and every

element of at least one claim of the ‘113 [or ‘509] Patent, either

literally or equivalently” (alteration in original)). As Count I

fails to meet the pleading requirements under Twombly and Iqbal,

it shall be dismissed without prejudice.

     2.    Induced and Contributory Infringement

     Counts II and III of the First Amended Complaint allege Mosher

(1) has induced his customers to infringe the ‘647 Patent and (2)

has knowingly contributed to the infringement of the ‘647 Patent.

(Doc. #26, ¶¶ 53, 66.)         The Court agrees with Mosher that the



                                     8
conclusion that Count I is insufficiently pled and subject to

dismissal requires the Court to dismiss these claims as well.   See

Nalco, 883 F.3d at 1355 (“It is axiomatic that there can be no

inducement or contributory infringement without an underlying act

of direct infringement.” (marks and citation omitted)).     While

Mosher requests the case be dismissed with prejudice and the Court

award attorney’s fees pursuant to 35 U.S.C. § 285 (Doc. #27, p.

12), the Court will provide plaintiff one final opportunity to

amend.

     Accordingly, it is now

     ORDERED:

     Defendant’s Motion to Dismiss (Doc. #27) is GRANTED in part

and DENIED in part.      The First Amended Complaint for Patent

Infringement is dismissed without prejudice to filing a Second

Amended Complaint within FOURTEEN (14) DAYS of this Opinion and

Order.   Mosher’s request for attorney’s fees is denied.

     DONE AND ORDERED at Fort Myers, Florida, this   12th   day of

March, 2020.




Copies: Counsel of record




                                 9
